Case 3:00-cv-00210-CRS Document 632-1 Filed 02/23/21 Page 1 of 1 PageID #: 7627




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE

ALICIA M. PEDREIRA, et al.,        )
                                   )
           Plaintiffs,             )
                                   )
v.                                 )                Civil Action No. 3:00-CV-210-S
                                   )
SUNRISE CHILDREN’S SERVICES, INC., )                Electronically Filed
F/K/A KENTUCKY BAPTIST HOMES       )
FOR CHILDREN, INC., et al.,        )
                                   )
           Defendants.             )
                                   )

                                    [PROPOSED] ORDER

       This matter comes before the Court on Plaintiffs’ and the Commonwealth Defendants’

Joint Motion for Voluntary Dismissal with Prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2). Upon consideration of the motion and any response thereto, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that the above-captioned lawsuit is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.



Dated: _______________________                      ____________________________________
                                                        HON. CHARLES R. SIMPSON III
                                                      UNITED STATES DISTRICT JUDGE
